                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

CODY GOLDTOOTH,

             Plaintiff,                                               8:20CV113

       vs.

THE WESTERN SUGAR COOPERATIVE,                                    AMENDED
                                                           CASE PROGRESSION ORDER
             Defendant and Third-Party
             Plaintiff,

       vs.

DSI MECHANICAL, LLC AND ZURICH
AMERICAN INSURANCE COMPANY,

             Third-Party Defendants.


       This matter comes before the Court on the Unopposed Motion to Extend Case
Progression Order Deadlines and to Continue Status Conference (Filing No. 68). After review of
the motion, the Court finds good cause to grant the requested extensions. Accordingly,

        IT IS ORDERED that the Unopposed Motion to Extend Case Progression Order
Deadlines and to Continue Status Conference (Filing No. 68) is granted, and the case progression
order is amended as follows:

             1)   The deadline for completing written discovery under Rules 33, 34, 36, and 45 of
                  the Federal Rules of Civil Procedure is September 28, 2021. Motions to compel
                  written discovery under Rules 33, 34, 36, and 45 must be filed by October 12,
                  2021.

                  Note: A motion to compel, to quash, or for a disputed protective order shall not
                  be filed without first contacting the chambers of the undersigned magistrate
                  judge on or before the motion to compel deadline to set a conference to discuss
                  the parties’ dispute, and after being granted leave to do so by the Court.

             2)   The status conference scheduled for June 14, 2021, is cancelled. The status
                  conference to discuss case progression and the parties’ interest in settlement is
                  rescheduled before the undersigned magistrate judge on October 15, 2021, at
                  11:00 a.m. by telephone. Counsel shall use the conferencing instructions
                  assigned to this case to participate in the conference.
              3)     The deadlines for identifying expert witnesses expected to testify at the trial,
                     (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                     (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                             October 28, 2021
                            For defendant/third-party plaintiff:           November 29, 2021
                            Plaintiff’s rebuttal:                          December 10, 2021
                            Third-Party defendants:                        December 27, 2021

              4)     The deadlines for completing expert disclosures1 for all experts expected to
                     testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
                     retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                             November 29, 2021
                            For defendant/third-party plaintiff:           December 27, 2021
                            Plaintiff’s rebuttal:                          January 10, 2022
                            Third-Party defendants:                        January 27, 2022

              5)     The deposition deadline, including but not limited to depositions for oral
                     testimony only under Rule 45, is February 11, 2022.

                            The maximum number of depositions that may be taken by the plaintiffs
                            as a group and the defendants as a group is twenty-five (25).

              6)     The planning conference scheduled for October 15, 2021, is cancelled. The
                     planning conference to discuss case progression, dispositive motions, the
                     parties’ interest in settlement, and the trial and pretrial conference settings is
                     rescheduled before the undersigned magistrate judge on February 11, 2022, at
                     11:00 a.m. by telephone. Counsel shall use the conferencing instructions
                     assigned to this case to participate in the conference.

              7)     The deadline for filing motions to dismiss and motions for summary judgment
                     is March 8, 2022.

              8)     The deadline for filing motions to exclude testimony on Daubert and related
                     grounds is March 8, 2022.

              9)     The parties shall comply with all other stipulations and agreements recited in
                     their Rule 26(f) planning report that are not inconsistent with this order.




1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
   10) All requests for changes of deadlines or settings established herein shall be
       directed to the undersigned magistrate judge. Such requests will not be
       considered absent a showing of due diligence in the timely progression of this
       case and the recent development of circumstances, unanticipated prior to the
       filing of the motion, which require that additional time be allowed.


Dated this 21st day of May, 2021.
                                          BY THE COURT:

                                          s/Michael D. Nelson
                                          United States Magistrate Judge
